Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7, 8 of U.S. Patent No. US 9544790 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 11 of the instant application is substantively the same as claim 1 of the patent.  Differences between the claims merely amount to differences in arrangement and phrasing and/or may be readily derivable from the patent claim.
Claim 12 of the instant application is substantively the same as claim 7 of the patent.
Claims 13 and 14 of the instant application merely amount to a design choice.  Patent claim 1 leaves open the possibility of both DCI formats being the same or different and thus, one of ordinary skill in the art at the time of the filing of 
Claim 15 of the instant application is substantively the same as claim 4 of the patent.
Claim 16 of the instant application is substantively the same as claim 5 of the patent.
Claim 17 of the instant application is substantively the same as claim 22 of the patent.  Differences between the claims merely amount to differences in arrangement and phrasing and/or may be readily derivable from the patent claim.
Claim 18 of the instant application is substantively the same as claim 7 of the patent.  Although directed to a different statutory class, it would have been obvious to anyone of ordinary skill in the art to have applied the teachings directed to one particular statutory class to that of another without departing from the spirit and scope of the patent claim.
Claims 19 and 20 of the instant application merely amount to a design choice.  Patent claim 8 leaves open the possibility of both DCI formats being the same or different and thus, one of ordinary skill in the art at the time of the filing of the patent would have been able to select an appropriate DCI format without undue experimentation.
Claim 21 of the instant application is substantively the same as claim 4 of the patent.  Although directed to a different statutory class, it would have been obvious to anyone of ordinary skill in the art to have applied the teachings directed to one particular statutory class to that of another without departing from the spirit and scope of the patent claim.
Claim 22 of the instant application is substantively the same as claim 5 of the patent.  Although directed to a different statutory class, it would have been obvious to anyone of ordinary skill in the art to have applied the teachings directed to one particular statutory class to that of another without departing from the spirit and scope of the patent claim.
Claim 23 of the instant application is substantively the same as claim 1 of the patent.  Differences between the claims merely amount to differences in arrangement and phrasing and/or may be readily derivable from the patent claim.  Although directed to a different statutory class, it would have been obvious to anyone of ordinary skill in the art to have applied the teachings directed to one particular statutory class to that of another without departing from the spirit and scope of the patent claim.
Claim 24 of the instant application is substantively the same as claim 7 of the patent.  Although directed to a different statutory class, it would have been obvious to anyone of ordinary skill in the art to have applied the teachings directed to one particular statutory class to that of another without departing from the spirit and scope of the patent claim.
Claims 25 and 26 of the instant application merely amount to a design choice.  Patent claim 1 leaves open the possibility of both DCI formats being the same or different and thus, one of ordinary skill in the art at the time of the filing of the patent would have been able to select an appropriate DCI format without undue experimentation.  Although directed to a different statutory class, it would have been obvious to anyone of ordinary skill in the art to have applied the teachings directed to one particular statutory class to that of another without departing from the spirit and scope of the patent claim.
Claim 27 of the instant application is substantively the same as claim 4 of the patent.  Although directed to a different statutory class, it would have been obvious to anyone of ordinary skill in the art to have applied the teachings directed to one particular statutory class to that of another without departing from the spirit and scope of the patent claim.
Claim 28 of the instant application is substantively the same as claim 5 of the patent.  Although directed to a different statutory class, it would have been obvious to anyone of ordinary skill in the art to have applied the teachings directed to one particular statutory class to that of another without departing from the spirit and scope of the patent claim.
Claims 11, 12, 15-18, 21-24, 27, 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 10536251 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 11 of the instant application is merely directed to the receiving end of the transmitting method disclosed in patent claim 1.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to be able to determine a corresponding method of receiving, by a UE, configuration information transmitted by an eNB.
Claim 12 of the instant application is substantively the same as claim 4 of the patent.  
Claim 15 of the instant application is substantively the same as claim 2 of the patent.  
Claim 16 of the instant application is substantively the same as claim 3 of the patent.  
Claim 17 of the instant application is merely directed to the receiving end of the transmitting method disclosed in patent claim 1.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to be able to determine a corresponding method of receiving, by a UE, configuration information transmitted by an eNB.  Although directed to a different statutory class, it would have been obvious to anyone of ordinary skill in the art to have applied the teachings directed to one particular statutory class to that of another without departing from the spirit and scope of the patent claim.
Claim 18 of the instant application is substantively the same as claim 4 of the patent.  Although directed to a different statutory class, it would have been obvious to anyone of ordinary skill in the art to have applied the teachings directed to one particular statutory class to that of another without departing from the spirit and scope of the patent claim.
Claim 21 of the instant application is substantively the same as claim 2 of the patent.  Although directed to a different statutory class, it would have been obvious to anyone of ordinary skill in the art to have applied the teachings directed to one particular statutory class to that of another without departing from the spirit and scope of the patent claim.
Claim 22 of the instant application is substantively the same as claim 3 of the patent.  Although directed to a different statutory class, it would have been obvious to anyone of ordinary skill in the art to have applied the teachings directed to one particular statutory class to that of another without departing from the spirit and scope of the patent claim.
Claim 23 of the instant application is merely directed to the receiving end of the transmitting method disclosed in patent claim 1.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to be able to determine a corresponding method of receiving, by a UE, configuration information transmitted by an eNB.  Although directed to a different statutory class, it would have been obvious to anyone of ordinary skill in the art to have applied the teachings directed to one particular statutory class to that of another without departing from the spirit and scope of the patent claim.
Claim 24 of the instant application is substantively the same as claim 4 of the patent.  Although directed to a different statutory class, it would have been obvious to anyone of ordinary skill in the art to have applied the teachings directed to one particular statutory class to that of another without departing from the spirit and scope of the patent claim.
Claim 27 of the instant application is substantively the same as claim 2 of the patent.  Although directed to a different statutory class, it would have been obvious to anyone of ordinary skill in the art to have applied the teachings directed to one particular statutory class to that of another without departing from the spirit and scope of the patent claim.
Claim 28 of the instant application is substantively the same as claim 3 of the patent.  Although directed to a different statutory class, it would have been obvious to anyone of ordinary skill in the art to have applied the teachings directed to one particular statutory class to that of another without departing from the spirit and scope of the patent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415